DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 3-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 3 claims “  the sensor unit is provided for detecting the detecting element contactlessly.”
Claim 4claims “ - the detecting element has a magnet; and“ - the sensor unit has a magnetic field sensor which is provided for determining a magnetic field of the magnet.”
Claim 5 claims –“ the detecting element has an RFID component; and - the sensor unit has an electromagnetic transmitting and/or receiving unit which is provided for interrogating the RFID component.”
However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functiosn and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 2, 13 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Takagi et al (US 2012/0108097)
With regard to claim 1 ,Takagi et al disclose (Fig. 6)  charging plug (1)for coupling to a corresponding plug connection 
(2)  and for transmitting electrical energy, comprising a charging plug housing (101b) having
a latching body (104) which is provided for establishing a detachable frictional and/or
interlocking connection between the charging plug (1) and the plug connection (2)
together with a corresponding latching body 202) of the plug connection (2)  wherein
 the latching body (104) has at least one detecting element (104e)in a portion of the latching body (104)which is provided for frictional and/or interlocking connection to the corresponding latching body (104) and wherein
- the charging plug (1)  has at least one sensor unit (106) which is arranged in or on the charging plug housing (101b) and by means of which the detecting element (104e) can be detected.(para.0071-0087)
With regard to claim 2 ,Takagi et al disclose (Fig. 6)  - the sensor unit (106)is provided for detecting the presence of the detecting element (104e)  on the latching body (104); and
 the charging plug (1) and/or a charging station connected to the charging plug (1)have a control circuit which is connected to the sensor unit (81) for signaling; and
 the control circuit (81) is configured to prevent or reduce a current flow through a charging cable  of the charging plug (1)when at least one detecting element (104e) is not present or is incorrectly positioned on the latching body  
With regard to claim 13 ,Takagi et al disclose (Fig. 6)  - - the sensor unit is provided for determining a distance and/or a change in distance between the detecting element  (104e)  and the sensor unit  (106) and
- the charging plug (1) has a control circuit which is connected to the sensor unit (106)for signaling; and
- the control circuit is configured to determine a position of the latching body (104e) in the charging plug housing (para. 0087, 0071)

Claim(s)1, 2, 10, 11-13, 19 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Harper et al (US 2016/0144728)
With regard to claim 1 ,Harper et al disclose (Fig. 4)  charging plug (430)for coupling to a (426) and for transmitting electrical energy, comprising a charging plug housing (431) having
a latching body (437) which is provided for establishing a detachable frictional and/or
interlocking connection between the charging plug (430) and the plug connection (426)
together with a corresponding latching body (427) of the plug connection (426)  wherein
 the latching body (437) has at least one detecting element (435 in a portion of the latching body (437)which is provided for frictional and/or interlocking connection to the corresponding latching body (427)  and wherein - the charging plug (430)  has at least one sensor unit (439, 440))  which is arranged in or on the charging plug housing (431) and by means of which the detecting element (435) can be detected. Pin 435 can be manually or electronically controlled to lock/unlock male coupler 436 from the PEV female coupler 426. An uncoupling mechanism 439, for example, a push button, a sliding lever, or any other suitable uncoupling mechanism is also included in the smart charging module 430.
With regard to claim 2 ,Harperi et al disclose (Fig. 4)  - the sensor unit (439) is provided for detecting the presence of the detecting element (435) on the latching body (437) and
- the charging plug (430)  and/or a charging station connected to the charging plug [[(100)]] have a control circuit (340/440)which is connected to the sensor unit (439) for signaling; and

- the control circuit is configured to prevent or reduce a current flow through a charging cable of the charging plug when at least one detecting element (435) is not present or is incorrectly positioned on the latching body (437)
With regard to claim 10, 17 ,Harperi et al disclose (Fig. 4)  thatthe sensor unit (440) is arranged within the charging plug housing (431)
With regard to claim 11,18, Harperi et al disclose ( please see an annotated Fig. 4 below)  - the charging plug housing has a front element on a side provided for connection to the corresponding plug connection (426)  and  the sensor unit  (439/440) is arranged on a side of the front element facing the detecting element (435)
With regard to claim 12,Harperi et al disclose ( please see an annotated Fig. 4 below)  - the front element of the charging plug housing has a roof portion above the latching body and 
 the sensor unit is arranged between the roof portion and the latching body on an end face of the front element facing the corresponding plug connection and/or
- the sensor unit is arranged on a side of the roof portion facing the detecting element 

    PNG
    media_image1.png
    293
    348
    media_image1.png
    Greyscale

With regard to claim 13 ,19, Harper et all  disclose (Fig. 4)  - - the sensor unit is provided for determining a distance and/or a change in distance between the detecting element  (435)  and the sensor unit  (439) and - the charging plug (430) has a control circuit which is connected to the sensor unit for signaling; and  the control circuit is configured to determine a position of the latching body (437) in the charging plug housing (. Pin 435 can be manually or electronically controlled to lock/unlock male coupler 436 from the PEV female coupler 426. An uncoupling mechanism 439, for example, a push button, a sliding lever, or any other suitable uncoupling mechanism is also included in the smart charging module 430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al in view of Ishida et al (US 2012/0186309)
With regard to claim 3, 14 ,  Harper et al disclose that detecting element Pin 435 can be manually or electronically controlled to lock/unlock male coupler 436 from the PEV female coupler 426. An uncoupling mechanism 439, for example, a push button, a sliding lever, or any other suitable uncoupling mechanism is also included in the smart charging module 430.(para. 0082)
However Harper et al do not disclose that - the sensor unit is provided for detecting the detecting element (435) contactlessly.
Ishida et al disclose (para. 0046) wireless structures for communication: detecting element (40)  - sensor unit (74)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize wireless mechanisms, as taught by Ishida et al, to improve  a dependability of communications. 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the detection mechanism , as wireless one , as taught by  Ishida et al , to make measurements  precise 
 With regard to claim 4 ,  Harper et al disclose that- the detecting element – sensor may be communicating using   magnetic mechanism  the housing 231 can include any suitable coupling mechanism such as notches, grooves, indents, detents, latches, magnets, or any other mechanism to facilitate coupling of the smart charging module 230 with the EVSE 210 and the PEV 220.
With regard to claim 5 , Ishida et al disclose (Fig. 6)  - using the RFID component  hich may be using  in communication of detecting element (40) with the sensor unit (UCU 74)
With regard to claim  6  , Harper et al  disclose (Fig. 4) that - the latching body (437) has a latching hook which can engage behind a latching projection of the corresponding latching body (426) and
Ishida et al disclose (Fig. 8) has at least one recess  in which the detecting element (40) is arranged.
With regard to claim 7, Harper et al -Ishida et al -  ,do not  disclose variants of the detecting element’,s dispositions on a support surface of the latching hook , 
However,  it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claims 8,9 , 15, 16, Harper et al -Ishida et al  ,do not  disclose that
 the latching body has at least two detecting elements; and - the detecting elements are spatially distributed over the latching hook of the latching body 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least two detecting elements in  the latching body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							12/12/22